
	
		II
		Calendar No. 601
		111th CONGRESS
		2d Session
		S. 2900
		[Report No. 111–315]
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 17, 2009
			Mrs. Gillibrand (for
			 herself, Mrs. Hagan,
			 Mr. Nelson of Florida, and
			 Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 27, 2010
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To establish a research, development, and
		  technology demonstration program to improve the efficiency of gas turbines used
		  in combined cycle and simple cycle power generation systems. 
	
	
		1.Short titleThis Act may be cited as the
			 Gas Turbine Efficiency Act of
			 2009.
		2.High efficiency gas turbines
			(a)In generalThe Secretary of Energy (referred to in
			 this section as the Secretary) shall carry out a multiyear,
			 multiphase program of research, development, and technology
			 demonstration—
				(1)to improve the efficiency of gas turbines
			 used in power generation systems; and
				(2)to identify the technologies that
			 ultimately will lead to gas turbine combined cycle efficiency of 65 percent or
			 simple cycle efficiency of 50 percent.
				(b)Program elementsThe program under this section
			 shall—
				(1)support first-of-a-kind engineering and
			 detailed gas turbine design for megawatt-scale and utility-scale electric power
			 generation, including—
					(A)high temperature materials, including
			 superalloys, coatings, and ceramics;
					(B)improved heat transfer capability;
					(C)manufacturing technology required to
			 construct complex 3-dimensional geometry parts with improved aerodynamic
			 capability;
					(D)combustion technology to produce higher
			 firing temperature while lowering nitrogen oxide and carbon monoxide emissions
			 per unit of output;
					(E)advanced controls and systems
			 integration;
					(F)advanced high performance compressor
			 technology; and
					(G)validation facilities for the testing of
			 components and subsystems;
					(2)include technology demonstration through
			 component testing, subscale testing, and full-scale testing in existing
			 fleets;
				(3)include field demonstrations of the
			 developed technology elements so as to demonstrate technical and economic
			 feasibility; and
				(4)assess overall combined cycle and simple
			 cycle system performance.
				(c)Program goalsThe goals of the multiphase program
			 established under subsection (a) shall be—
				(1)in phase I—
					(A)to develop the conceptual design of
			 advanced high efficiency gas turbines that can achieve at least 62 percent
			 combined cycle efficiency or 47 percent simple cycle efficiency on a lower
			 heating value basis; and
					(B)to develop and demonstrate the technology
			 required for advanced high efficiency gas turbines that can achieve at least 62
			 percent combined cycle efficiency or 47 percent simple cycle efficiency on a
			 lower heating value basis; and
					(2)in phase II, to develop the conceptual
			 design for advanced high efficiency gas turbines that can achieve at least 65
			 percent combined cycle efficiency or 50 percent simple cycle efficiency on a
			 lower heating value basis.
				(d)Proposals
				(1)In generalNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall solicit grant and contract proposals
			 from industry, small businesses, institutions of higher education, and other
			 appropriate parties for conducting activities under this section.
				(2)SelectionIn selecting proposals, the Secretary shall
			 emphasize the extent to which a proposal will—
					(A)stimulate the creation or increased
			 retention of jobs in the United States; and
					(B)promote and enhance United States
			 technology leadership.
					(e)Competitive awardsAwards of financial assistance under this
			 section shall be made on a competitive basis with an emphasis on technical
			 merit.
			(f)Cost sharingSection 988 of the Energy Policy Act of
			 2005 (42 U.S.C. 16352) shall apply to an award of financial assistance under
			 this section.
			(g)Limits on participationThe limits on participation applicable
			 under section 999E of the Energy Policy Act of 2005 (42 U.S.C. 16375) shall
			 apply to awards of financial assistance under this section.
			(h)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary to carry out this section
			 $85,000,000 for each of fiscal years 2011 through 2014.
			
	
		September 27, 2010
		Reported without amendment
	
